Name: Council Regulation (EEC) No 1877/89 of 21 June 1989 increasing the volume of the Community tariff quota opened for 1989 for ferro-chromium containing more than 6 % by weight of carbon
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 182/ 129 . 6. 89 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1877/89 of 21 June 1989 increasing the volume of the Community tariff quota opened for 1989 for ferro-chromium containing more than 6% by weight of carbon volume should be increased by a quantity corresponding to the needs of user industries until the Autumn, i.e. by 1 50 000 tonnes ; whereas this increase in the quota volume does not preclude the possibility of a further adjustment in the Autumn ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 4187/88 (') opened for the year 1989 a zero-duty Community tariff quota for ferro-chromium containing more than 6 % by weight of carbon ; whereas the quota volume was fixed provisionally at 300 000 tonnes ; Whereas it can be estimated from the economic data now available on consumption, production and imports under other preferential tariff arrangements that immediate Community requirements for imports of this product from non-member countries could during the current year reach levels higher than the volume laid down by Regulation (EEC) No 4187/88 ; whereas, in order not to disturb the equilibrium of the market for this product and to ensure both an outlet for Community production and sufficiently secure supplies for user industries, the quota HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 4187/88 for ferro-chromium containing more than 6 % by weight of carbon shall be increased from 300 000 tonnes or 450 000 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1989. For the Council The President C. ARANZADI (') OJ No L 368 , 31 . 12. 1988, p. 26.